DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2021 has been entered.
 
Election/Restrictions
Claims 1, 4-7, 9-17 are allowable. Claims 18, 20, 21, 22 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, III, as set forth in the Office action mailed on November 21, 2019, is hereby withdrawn and claims 18, 20, 21, 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 4-7, 9-18, 20-22 are allowed over the prior art of record as amended in the response filed on September 01, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a. generating a non-imaging acoustic radiation force (ARF) pulse sequence to displace a contrast medium in the tissue region; generating a second acoustic imaging pulse sequence to insonify the tissue region, the tissue medium displaced by insonation using the non-imaging acoustic radiation force (ARF) pulse sequence applied between the generation of the first and second acoustic imaging pulse sequences; receiving second echoes elicited by the second acoustic imaging pulse sequence from the tissue region; generating a weighting map by evaluation of a decorrelation between images generated from the received first echoes and the received second echoes, the decorrelation enhanced by the non-imaging acoustic radiation force (ARF) pulse sequence; and applying the weighting map to an image to weight at least a region of the image; b. the acoustic pulse sequences comprising at least two acoustic imaging pulse sequences, the at least two acoustic imaging pulse sequences separated by an intervening non-imaging acoustic radiation force (ARF) pulse sequence; determining decorrelation between images generated from the received echoes, the received echoes corresponding at least in part to a contrast medium in a tissue medium insonified by the acoustic pulse sequences, the contrast medium displaced using the non-imaging acoustic radiation force (ARF) pulse sequence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO JOSEPH PENG/Primary Examiner, Art Unit 3793